Exhibit 99.1 N e w sR e l e a s e QUICKSILVER GAS SERVICES LP 777 West Rosedale Street Fort Worth, TX76104 www.kgslp.com Quicksilver Gas Services Second-Quarter Net Income Surges 44% in 2010 FORT WORTH, TEXAS (August 9, 2010) – Quicksilver Gas Services LP (NYSE: KGS) today reported net income for the 2010 second quarter of $10.1 million, a 44% increase from the comparable prior year’s net income of $7.0 million.Earnings before interest, income taxes, depreciation and accretion ("EBITDA"), a non-GAAP measure, increased to $18.8 million in the 2010 quarter, up 20% from the comparable prior-year period. The company’s total gathered volumes for the 2010 second quarter averaged 325.4 million cubic feet (MMcf) per day, an increase of 33% from the comparable prior-year period.Continued development of the Alliance and Lake Arlington properties by Quicksilver Resources Inc. (NYSE: KWK) is expected to result in total average gathered volumes for Quicksilver Gas Services in the range of approximately 330 MMcf to 340 MMcf per day for all of 2010.The company purchased the Alliance midstream assets from Quicksilver Resources in January and has reflected their results in the 2009 financial information by virtue of Quicksilver’s ownership position with us. “The value of our recent acquisition of the Alliance midstream system was evident during the quarter as gathered volumes increased as anticipated,” said Toby Darden, Quicksilver Gas Services president and chief executive officer.“More importantly, we efficiently integrated this acquisition into our gathering network which helped to reduce our costs per gathered unit by more than 25% from the first quarter of 2010.We believe that the opportunity for continued, diversified growth will be further enhanced following completion of the sale of the general partner to Crestwood Midstream Partners later this year.” For the second quarter of 2010, the company incurred approximately $13.5 million of capital costs, including $1.7 million of maintenance capital.Expenditures during the quarter included the connection of approximately 2.2 miles of gathering lines and 28 new wells to the gathering system. At June 30, 2010, the company had approximately $227 million drawn on its $320 million credit facility. On July 22, the company announced that Quicksilver Resources, the owner of 100% of our general partner, Quicksilver Gas Services GP, had entered into a definitive agreement to sell all of its interests in Quicksilver Gas Services to Crestwood Midstream Partners II, LLC, a portfolio company of First Reserve Corporation.At closing, which is not subject to financing contingencies and is expected to occur in October 2010, subject to customary closing conditions, Quicksilver Resources will convey all of its ownership of us to Crestwood.The transaction has no direct impact to our historical financial statements. -more- NEWS RELEASE Page 2 of 7 Also on July 22, 2010, the company announced that our board of directors declared a cash distribution for the 2010 second quarter of $.42 per common unit, an increase of 7.7% from the previous quarterly rate.For the three months ended June 30, 2010, distributable cash flow, a non-GAAP financial measure, totaled $15.4 million, a 28% increase from the prior-year quarter, and resulted in a distribution coverage rate of more than 1.2 times for the 2010 second quarter. Conference Call Quicksilver Gas Services will host a conference call for investors and analysts at 10:00 a.m. eastern time today to discuss the second-quarter 2010 operating and financial results and its outlook for the future.The company invites interested parties to listen to the call via the company’s website at www.kgslp.com or by calling 1-877-313-7932, using the conference ID number 44423585, approximately 10 minutes prior to the call.A digital replay of the conference call will be available at 3:00 p.m. eastern time today and will remain available for 30 days.The replay can be accessed at 1-800-642-1687 using the conference ID number 44423585.The replay will also be archived for 30 days on the company’s website. Use of Non-GAAP Financial Measures This news release and the accompanying schedules include the non-generally accepted accounting principles ("non-GAAP") financial measures of EBITDA, adjusted gross margin and distributable cash flow.The accompanying schedules on page 7 of this news release provide reconciliations of these non-GAAP financial measures to their most directly comparable financial measures calculated and presented in accordance with accounting principles generally accepted in the United States of America ("GAAP").Our non-GAAP financial measures should not be considered as alternatives to GAAP measures such as net income or operating income or any other GAAP measure of liquidity or financial performance. About Quicksilver Gas Services Fort Worth, Texas-based Quicksilver Gas Services is a growth-oriented limited partnership in the business of gathering and processing natural gas produced from the Barnett Shale geologic formation in the Fort Worth Basin of north Texas.The company began operation in 2004 to provide these services to Quicksilver Resources Inc., which owns our general partner.For more information about Quicksilver Gas Services, visit www.kgslp.com. Forward-Looking Statements The statements in this news release regarding future events, occurrences, circumstances, activities, performance, outcomes and results are forward-looking statements.Although these statements reflect the current views, assumptions and expectations of Quicksilver Gas Services LP’s management, the matters addressed herein are subject to numerous risks and uncertainties, which could cause actual activities, performance, outcomes and results to differ materially from those indicated.Factors that could result in such differences or otherwise materially affect Quicksilver Gas Services LP’s financial condition, results of operations and cash flows include:changes in general economic conditions; fluctuations in natural gas prices; failure or delays by our customersinachieving expected production -more- NEWS RELEASE Page3 of 7 from natural gas projects; competitive conditions in our industry; actions taken or non-performance by third parties, including suppliers, contractors, operators, processors, transporters and customers; fluctuations in the value of certain of our assets and liabilities; changes in the availability and cost of capital; operating hazards, natural disasters, weather-related delays, casualty losses and other matters beyond our control; construction costs or capital expenditures exceeding estimated or budgeted amounts; the effects of existing and future laws and governmental regulations, including environmental and climate change requirements; and the effects of existing and future litigation; as well as other factors disclosed in Quicksilver Gas Services LP’s filings with the Securities and Exchange Commission.The forward-looking statements included in this news release are made only as of the date of this news release, and we undertake no obligation to update any of these forward-looking statements to reflect subsequent events or circumstances except to the extent required by applicable law. Investor Contact Rick Buterbaugh 817-665-4835 KGS 10-09 -more- NEWS RELEASE Page4 of 7 QUICKSILVER GAS SERVICES LP CONDENSED CONSOLIDATED STATEMENTS OF INCOME In thousands, except for per unit data - Unaudited Three Months Ended June 30, Six Months Ended June 30, Revenue Gathering revenue - Quicksilver $ Gathering revenue Processing revenue - Quicksilver Processing revenue Other revenue - Quicksilver - - Total revenue Expenses Operations and maintenance General and administrative Depreciation and accretion Total expenses Operating income Other income - 1 - 1 Interest expense Income from continuing operations before income taxes Income tax provision 73 Net income from continuing operations Loss from discontinued operations - ) - ) Net income $ General partner interest in net income $ Common and subordinated unitholders’ interest in net income $ Basic earnings (loss) per limited partner unit: From continuing operations per common and subordinated unit $ From discontinued operations per common and subordinated unit $
